Mr. JUSTICE STOUDER delivered the opinion of the court: On January 26, 1974, defendant Victor Anderson was charged by complaint with driving while intoxicated. After a number of continuances by both sides, the matter was set for trial on August 9, 1974. On that date the charge was dismissed for want of prosecution by the circuit court of. Kane County. This is an appeal from such judgment by the People in which the only issue we need deal with is the lack of authority of the trial court to dismiss a charge for want of prosecution. Defendant has filed no brief in this court. We have recently had occasion to consider this same question in People v. Thomas, 24 Ill.App.3d 907, 322 N.E.2d 97, and People v. Qualls, 26 Ill.App.3d 371, 325 N.E.2d 96. Based on such decisions, as well as the authorities cited therein, we agree with the People that the dismissal of the charge for want of prosecution is improper. For the foregoing reasons the judgment of the circuit court of Kane County dismissing the charge against the defendant Victor Anderson for want of prosecution is reversed and the cause is remanded for further proceedings. Reversed and remanded. ALLOY and STENGEL, JJ., concur.